Citation Nr: 0027046	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  93-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective June 30, 1992.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the PTSD issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  In this case, a review of 
the evidence shows that rather than provide a staged rating 
for discrete intervals during the pendency of the appeal, the 
RO made the highest rating award it found was warranted 
retroactive to the earliest effective date assignable.  It is 
evident that the RO's rating action contemplated all relevant 
evidence on file.  Accordingly, although the RO characterized 
the issue as an "increased rating," the substantive 
adjudicative considerations in Fenderson, supra, have been 
fully satisfied by the RO's rating action and the Board does 
not find that the claimant will be prejudiced by appellate 
review on the current record.  

This case was previously before the Board in August 1995, 
when it was remanded for additional development to include an 
examination to ascertain the severity of the veteran's PTSD.  
It has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
August 1995 remand.  Accordingly, a new remand is not 
warranted in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also notes that a VA Memorandum, dated in August 
1998, shows that the veteran's claims folder was not found, 
and that a rebuilt folder had been made.  Accordingly, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).


FINDINGS OF FACT

1.  The evidence on file shows that the veteran's level of 
social and industrial impairment is affected by his PTSD, a 
low IQ and a personality disorder.

2.  The medical evidence does not show any distinctive 
periods where the veteran's PTSD resulted in considerable 
impairment of social and industrial adaptability.  

3.  The medical evidence does not show any distinctive 
periods where the veteran's PTSD resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (as 
in effect prior to and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The record reflects that the RO granted service 
connection for PTSD by a September 1992 rating decision.  A 
30 percent disability rating was assigned, effective June 30, 
1992.

Various private medical records are on file from Post Trauma 
Counseling Services, which, together, cover a period from 
April 1992 to March 1993.  These records show treatment for 
PTSD on various occasions.  On mental status examination 
conducted in May 1992, the veteran was noted as being neatly 
groomed, with good eye contact.  He was slow moving and had a 
somewhat blunted affect.  It was noted that he never smiled, 
and seemed somewhat depressed.  His speech was found to be of 
normal rate with increased volume, and with mostly brief 
answers, coherent without psychotic symptoms.  It was noted 
that the veteran seemed to be fairly intelligent, and was 
oriented times three.  He was able to recall three out of 
three objects at zero, and two out of three objects at four 
minutes.  Also, he spelled world correctly forwards, but 
backwards "dlorw."  It was further noted that he recalled 
the Presidents correctly back to Kennedy.  Overall assessment 
was longstanding PTSD.  It was noted that the veteran had not 
sought treatment because of his fear of hospitals and VA.  
Also, he seemed impaired given his inability to hold jobs.  
Records from September 1992 note that while working on 
disability paperwork, the veteran was shown to have a very 
difficult time organizing his thoughts on paper, with poor 
concentration/attention.  Further, he was unable to 
independently work on his own, and required complete help 
with any paperwork required of him.  Thus, it was opined that 
he might have a serious learning disorder which had not been 
revealed in him until he was engaged in the disability 
paperwork, which might relate to the reason he could not 
maintain job situations.  

When the case came before the Board in May 1995, it was noted 
that the medical evidence, including an August 1992 VA 
psychiatric examination and private counseling records dated 
in 1992 and 1993, showed continued treatment for PTSD.  It 
was further noted that the veteran complained in these 
counseling records, and at his personal hearing before the RO 
in April 1993, about the increased severity of his PTSD 
symptomatology.  Consequently, the Board was of the opinion 
that there was some question as to the current severity of 
the veteran's PTSD.  The Board also noted that the veteran 
had testified at the April 1993 hearing that he was receiving 
benefits from the Social Security Administration (SSA).  
Therefore, the case was remanded for the RO to request 
medical records from the veteran which showed treatment for 
his PTSD since August 1992, to request records from the SSA, 
and to schedule the veteran for an examination to determine 
the current nature and severity of his PTSD.

The evidence on file shows that the veteran subsequently 
underwent a VA psychiatric examination in March 1996.  At 
this examination, the veteran reported that he had not been 
involved in any mental health treatment nor had he taken any 
psychiatric medications during the past three and one-half 
years.  Regarding current symptomatology, the veteran talked 
about being more withdrawn and staying at home and not 
wanting to go out.  He rarely, if at all, ever had a crying 
spell.  Nevertheless, he had felt mildly depressed as a 
number of his relatives had died, including his mother, 
father and sister, during the past five years.  He reported 
that he no longer had any relatives with whom he was in 
contact on any regular basis.  Additionally, he reported that 
his appetite was "not all that great."  Further, his sleep 
was such that he got to bed at 2:00 a.m., which he had always 
done, and generally slept through the night until 8:00 a.m.  
Approximately twice a week he would wake up for no apparent 
reason, after which he would watch television or do art work 
for 30 minutes, then go back to bed.  He experienced 
nightmares about three to four times per month.  The veteran 
reported that he frequently felt that he was "not going to 
make it," particularly financially, and that he feared he 
was going to lose his house.  He stated that he was always 
struggling just to "keep my head above water."  The veteran 
also reported that he occasionally had some suicidal 
thoughts, but never acted upon them.  It was stated that the 
veteran's energy was variable, at times being quite good.  At 
other times, he felt weak in the afternoon and would take a 
nap.  This occurred approximately twice a week.  Moreover, it 
was noted that the veteran was sensitive to noises, and 
recounted an incident where he purportedly heard a gun shot 
in his neighborhood.  He reported that when he heard loud 
noises it instantaneously took him back to Vietnam, but most 
of the time he did not change his behaviors, he just felt 
apprehensive and frightened.  It was noted that the veteran 
had not worked in the past five years.  Until that time, he 
had been having seasonal construction employment.  The 
examiner noted that the veteran had difficulty telling him 
exactly why he (the veteran) could not work, although he said 
that he had trouble being around people and "I guess I am a 
loner."  With respect to his current daily functioning, it 
was noted that the veteran lived by himself in his own home, 
although he was afraid he would lose the house.  He generally 
did work around the home, which included feeding the dog and 
household chores.  It was noted that he had one or two 
friends who he saw periodically.  He denied any membership in 
clubs or organizations.  His hobbies included pen and pencil 
drawing, as well as oils on canvas.  

On mental status examination, the examiner noted that the 
veteran presented as reasonably well-developed, and related 
in a quiet, subdued way.  The veteran was found to be alert 
and oriented to person, place, and time.  His speech was 
logical without loose associations.  Nonetheless, his affect 
was found to be markedly flattened.  His responses were noted 
to be somewhat slowed and given in simplistic, short phrases.  
Also, his mood was found to be mildly depressed.  However, 
there was no evidence of acute anxiety.  The veteran admitted 
to some suicidal ideation, but indicated that he was not 
currently suicidal.  There was no evidence of homicidal 
ideation, hallucinations, or delusions.  It was noted that he 
did periodically get suspicious of other people, but that 
this did not get to the point of being truly delusional.  It 
was also noted that the veteran was able to do very simple 
multiplications and one-digit subtractions, but did them 
slowly and with some difficulty.  His recent and remote 
memory were found to be intact for current events and past 
history.  It was noted that the veteran had had some 
extensive psychological testing done in 1992 and 1993 which 
revealed a man of borderline intellectual functioning (full 
scale IQ of 72), a mixed personality disorder with passive-
dependent traits, and some depression and PTSD.  The examiner 
stated that he believed that this assessment continued to be 
accurate.  It was noted that the veteran did have some mild 
PTSD symptoms, although this was present in a man who had a 
dysthymic disorder, particularly since the death of his 
relatives to whom he was quite close.  Further, he was 
worried about financial matters, and this increased his 
stress level.  Likewise, the veteran was noted to be a person 
with low intellectual capacity, and was somewhat passive in 
his overall relationships to the world.  The examiner stated 
that he did not see significant differences in the veteran's 
presentation compared to what was described in 1992.  Based 
on the foregoing, the examiner diagnosed the veteran with 
PTSD and dysthymic disorder.

The veteran underwent a VA Social and Industrial Survey in 
April 1996.  At this interview, the veteran's current living 
situation, family history, educational history, and 
employment history were summarized.  The veteran reported 
having "100 or more jobs" since his discharge from the 
military.  He reported that he had never been fired, but did 
report several layoffs.  Generally, he reported ending his 
employment at most of these positions because he got bored or 
thought he could obtain a different job in another 
environment.  Most of the jobs he reported lasted between 
five months and a year, and included landscaping, painting 
houses, and manual labor in general.  He reported no 
difficulty interacting with supervisors, and reported taking 
supervision well.  Further, he reported having generally 
favorable responses from his employers.  He acknowledged 
having experimented with a number of drugs throughout the 
years.  The most frequent substances he had used were 
marijuana and alcohol.  He reported that his use of these 
substances occurred only over the last five years, when 
provided to him by friends or acquaintances.  The veteran 
believed his other bills took priority, so he did not spend 
his money on these substances.  Regarding social support and 
involvement, the veteran reported that he considered himself 
a loner.  He had what he considered one good friend.  It was 
noted that he rarely spent time with other people, preferring 
to spend time alone.  The veteran reported that he had no 
social support system, but, at the same time, stated that 
this was partially of his choice as he preferred not to spend 
time with people.  It was noted that he had never been 
married.  He reported occasional short term relationships, 
but also reported extreme difficulty maintaining them.

Following the interview with the veteran, the social worker's 
impressions were that the veteran was a neatly dressed, 
depressed appearing male who was cooperative with the 
interview.  It was noted that the veteran arrived early for 
his interview, appeared anxious and uncomfortable during the 
interview, although on questioning he denied this as being 
part of his experience.  It was noted that the veteran 
attempted to answer all questions in as detailed of a way as 
he could, but was clearly uncomfortable as they approached 
the subject of Vietnam.  The social worker commented that the 
veteran was suffering from a poorly managed and treated case 
of PTSD, which had contributed to his poor employment history 
and his difficulty in social functioning.  Further, the 
social worker commented that the veteran's relationships with 
women seemed very likely to be complicated by his experiences 
of loss and the intense, emotional, overwhelming experiences 
of Vietnam.  It was noted that the veteran was interested in 
obtaining employment, but was frustrated by his inability to 
mange "this situation."  The social worker commented that 
it was possible that the veteran minimized his use of 
marijuana and alcohol.  However, it was clear that his 
pattern of use was related to exacerbations of his symptoms 
related to depression.  On inquiry, the veteran reported, in 
a "very uncomfortable way" about his chronic rage at the 
government.  He felt that the government treated other people 
better than him.  It was noted that the veteran presented 
with symptoms of depression consistent with that often 
associated with PTSD.  He reported having had antidepressant 
medications recommended to him in the past, but refused to 
take it because he did not believe in the idea of medication.  
The social worker noted that he suggested that the veteran 
contact a psychiatrist to see about having an antidepressant 
trial initiated, as his symptoms and history indicated that 
it would be helpful to him.  Additionally, the social worker 
stated that, because of the veteran's strong interest in 
work, it was suggested that he contact the vocational 
rehabilitation agencies to determine if he was eligible for 
any vocational rehabilitation, including auto repair.  In 
summary, the social worker found the veteran to be a very 
bright man whose capabilities were being significantly 
limited by a psychiatric condition which was currently being 
improperly treated.  Moreover, it was reported that his 
preoccupation with losing his home and financial situation 
were likely coexistent and exacerbated by his ongoing 
depression.

In a handwritten addendum, dated in April 1996, the 
psychiatrist who had examined the veteran in March 1996 noted 
that he had reviewed the Social and Industrial Survey 
conducted earlier that same month.  The examiner stated that 
while he agreed that the veteran's depression (at the level 
of a dysthymic disorder) was consistent with that associated 
with PTSD, he did not agree that the veteran's condition had 
been mismanaged.  Further, the examiner indicated that the 
diagnosis of PTSD and dysthymic disorder remained accurate in 
his opinion.  As an additional matter, the examiner assigned 
a GAF score of 63.  It is noted that GAF scores of 61 to 70 
reflect some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
household), but generally functioning pretty well, has some 
meaningful personal relationships.

VA vocational rehabilitation records are also on file.  On 
initial evaluation in October 1996, it was determined that 
the veteran's service-connected disability presented a severe 
handicap to obtaining or maintaining gainful employment.  It 
was noted that the veteran was very willing to investigate 
the possibility of obtaining training in Auto Body or 
Mechanics.  It was further noted that the veteran had not 
worked since 1987, and he indicated that he had barely enough 
money coming in from VA and Social Security to live on.  
Also, it was stated that Auto Body and Auto Mechanics might 
be an inappropriate occupation for him given the physical 
demands required of these occupations.  It was noted that a 
local community college had a remedial outreach program that 
might be a benefit to the veteran in order to upgrade his 
skills in both Math and English, and that he did not believe 
that he would have any difficulty interacting with professors 
or other students at the community college.  These records 
reflect that the veteran began a course of study in 
automotive collision technology at the community college in 
May 1997.  The last counseling session was conducted that 
same month.  It was noted that, in addition to his PTSD, the 
veteran had some nonservice-connected conditions which placed 
physical limitations on him.  Additionally, it was noted that 
the veteran was extremely limited in his academic abilities, 
but it was very important for him to at least try to train so 
that he could go to work.  It was also felt that this would 
improve his self-concept, and, perhaps, minimize his service-
connected disabilities so that he did not sit around all of 
the time thinking about them.  The counselor stated that he 
was not even sure whether the veteran could handle auto body 
work, but it was very low in academics which appealed to the 
veteran.  Also, the counselor stated that if auto body work 
became too physical, he might specialize in auto painting 
which was less physical.  The counselor noted that the 
veteran's nonservice-connected conditions included dependent 
personality disorder with low full scale IQ, evaluated as 70 
percent; hypertension, evaluated as 10 percent disabling; and 
10 percent for degenerative disc disease.  It was also noted 
that he had a 30 percent disability rating for his service-
connected PTSD.  Thus, it was concluded that it would take 
special effort to help get the veteran through training, and 
that the severity and frequency of his problems met the new 
criteria for establishment of serious employment handicap.  

Records were obtained from the SSA, which include a 
Disability Determination and Transmittal sheet, dated in 
September 1992.  The primary diagnosis was low full scale IQ.  
Secondary diagnosis was dependent personality.  The 
supporting medical records included a July 1992 psychological 
evaluation.  On this evaluation, the psychologist found the 
veteran to be alert and oriented times three.  Attention and 
concentration fell in the mildly mentally deficient range.  
It was noted that he did not give evidence of grossly 
disorganized thinking, well formed delusions, or other clear 
indications of delusion.  He presented as a relatively 
unsophisticated, dependent, and socially inadequate middle 
aged male.  Also, he appeared to exhibit some degree of what 
might best be described as separation anxiety when living 
away from his father.  Affect was generally bland or blunted 
to depressed.  Clinically, he also appeared to present with 
some tendencies towards symptom magnification with some 
manipulative qualities.  Moreover, the psychologist stated 
that while the veteran's history certainly suggested the 
possibility of some PTSD type symptoms, it was suspected that 
this might be somewhat magnified in an effort to obtain 
social and financial assistance.  The psychologist also 
suspected that the veteran's notable intellectual weaknesses 
might be significantly related to his difficulty in holding 
jobs, (perhaps even more so than his reported PTSD symptoms).  
It was also noted that the veteran reported that he continued 
to have some difficulties falling asleep at night, but his 
appetite, volition, and libido were reportedly unimpaired.  
Based upon his examination of the veteran, the psychologist 
diagnosed dysthymic disorder (mild to moderate, chronic); 
PTSD (mild, residual); borderline intellectual functioning; 
and personality disorder, not otherwise specified (with 
dependent features).  Further, the psychologist who conducted 
this evaluation emphasized that the veteran did show some 
evidence of mild PTSD symptoms, but, there were also some 
tendencies toward symptom magnification which made it 
difficult to assess the full severity of any such 
symptomatology.  Therefore, the psychologist opined that 
extended therapeutic contact with the veteran would likely be 
quite beneficial in further evaluation of these problems.  

The veteran underwent a new VA psychiatric examination in May 
1999.  At this examination, the examiner noted that the 
veteran's claims file had been reviewed and summarized the 
contents therein.  Further, the record reflects that the RO 
provided the examiner with the VA rating criteria for 
evaluating PTSD prior to the examination.

At the examination, the veteran reported, among other things, 
that he had been involved in a two year course in vocational 
rehabilitation in "automobile collision technology."  He 
reported that he was doing well in the technical aspect of 
that, and would finish the course work at the end of July 
1999.  The veteran further reported that he would be ready 
for certification, but he was unsure whether he needed it for 
employment in that field or not.  However, he did not know 
whether he would be certified because he had repeated the 
required courses in English and reading, and obtained a D 
both times.  Therefore, he might be ineligible for 
certification, and he was reluctant to take the course again.  
It was noted that the veteran had difficulty when taking 
examinations, but that he had done well in the technical 
aspects.  The veteran described himself as getting along with 
the other students, who were mostly of high school age or a 
couple of years older.  He described himself as being busy in 
the school program, maintaining his house and doing work on a 
1959 Chevrolet.  It was noted that he had a woman friend over 
the past five years with whom he had contact.  The veteran 
described their relationship, including the fact that she had 
moved in with him for a period of four months, and that this 
was his first experience like that.  However, she moved out 
because she felt that there was too much disagreement in that 
type of setting.  The veteran also reported that they would 
argue, and he viewed her as complaining and being critical of 
him.  He associated this with his experience as a child 
growing up, in that he could never satisfy his father.  Thus, 
the examiner commented that it was possible that the veteran 
was overly sensitive when others commented on his way of 
doing things.  The veteran reported that he satisfactorily 
managed the purchase of food, clothing, and other things as 
needed.  It was noted that he was on an additional stipend 
from VA for being in school, and that this had helped a great 
deal over the past two years.  The veteran reported that he 
had worked hard in the past and never being fired from a job.  
Nevertheless, he had been laid off construction jobs and 
other kinds of jobs along with others, but that others were 
called back to work when the slow down was over and he was 
not.  His appetite was reportedly satisfactory, and his 
weight stable.  His major health issues concerned back pain.  
Also, he reported that he tended to sleep reasonably well.  
He had some awakening at night, but not on a regular basis.  
He related a recent incident where he woke up at 4:00 a.m. in 
a sweat and calling for help.  The veteran reported that he 
had nightmares about Vietnam about twice a month.  He 
reported that he tended to sleep about five hours in 
duration.  It was noted that his house was near an airport, 
and that helicopter movement tended to stimulate memories.  
Additionally, he described some startle response to 
automobile back firing.  The veteran further reported that he 
had developed some friends in his school, but did not 
socialize with them.  Nonetheless, they did some joking 
around when they were together.  The veteran reported that he 
no longer had auditory hallucinations concerning his mother, 
but he still had a strong wish for her presence.  He reported 
that when his girlfriend was living with him, her voice 
tended to stir memories of his mother.  It was further noted 
that the veteran remained friends with his brother and 
sister.

On mental status examination, the examiner noted that the 
veteran was neat and clean.  The veteran was oriented as to 
date, month, year and day of the week, as well as person and 
place.  He was aware of major news events, but otherwise did 
not tend to follow things very closely.  It was also noted 
that he did not have an interest in following sports, other 
than watching motorcycle and drag racing on television.  The 
examiner noted that he tended to come across as being quite 
stoic, and with not too much modulation in his affective 
expression.  However, he demonstrated a sense of humor on a 
couple of occasions and was able to laugh.  The veteran did 
not appear depressed.  It was noted that he named the current 
President of the United States, but did not know the Governor 
of Colorado.  He named two of the recent past Presidents out 
of an expected five.  Nevertheless, he did speak of a third 
President whom he named "tricky dicky."  He stated four of 
five items immediately, and after five minutes with no 
further recall with category hints.  He subtracted three from 
30 as 27, then with repeated subtractions of three he went to 
25, 23, and 21.  The examiner noted that he asked the veteran 
to add three to 21 and he stated 26.  Also, the veteran 
stated that seven times five equaled 35.  It was further 
noted that the veteran spelled the word horse correctly 
forward, but spelling it backwards he spelled it as "S E R 
S."  In response to proverbs, the veteran interpreted the 
proverb "[d]on't burn your bridges," as "[f]orget about 
the past."  The examiner stated that this was a poor 
response.  For the proverb, "[y]ou can't lead a horse to 
water," the veteran responded with an abstract response.  
For the proverb, "[e]ven monkeys fall out of trees," he 
gave a concrete response.  He stated that an apple and a 
banana have different colors, and one was longer than the 
other.  They were not similar in any way.  Further, he 
reported that an egg and a seed were different and had no 
similarity.  

In summary, the examiner stated that the veteran seemed to be 
managing reasonably well in life until 1991, when he stopped 
working.  The examiner commented that it seemed that, since 
that time, he had been occupied both with living in his 
father's house and caring for his father until the father's 
death in 1994.  He had not returned to work, and it was 
uncertain as to why he had not.  It was noted that the 
veteran had not described increased symptoms of PTSD from 
what he had had over the years, and he was only mildly to 
moderately affected by symptoms of PTSD.  In a handwritten 
note, the examiner stated that the veteran had "mild to 
definite" symptoms related to his PTSD.  Additionally, the 
examiner reiterated that the veteran had entered into a 
vocational rehabilitation program in something that he was 
quite interested in doing, that he would at least be trained 
in aspects of auto body repair, and that he would finish the 
course in July with or without certification.  The examiner 
stated that he did not view the veteran as being disabled 
from work, but that the veteran was compromised in his 
effectiveness or flexibility in his work as reported by him.  
The veteran indicated that he had been a reliable employee in 
the past, and had tended to work in jobs that had a time 
limited nature to them so that there was no indication that 
he had been unable to keep jobs because of anxiety or 
difficulty getting along with other employees or supervisors.  
Further, the examiner commented that the veteran seemed to 
have limited comprehension about disability and what he might 
be entitled to, and that there was no doubt he had some 
difficulty coping with aspects of life because of those 
limitations.

The examiner assigned a GAF score of 63 due to PTSD alone.  
Further, the examiner commented that the veteran was 
generally functioning quite well in terms of PTSD, and was 
able to get along with people in work situations, but did 
have difficulty in closer relationships with people.  His 
difficulties seemed to come out of limitations in his own 
intellectual coping skills and also low self-esteem as 
manifest by his being overly sensitive to criticism.  
Additionally, the examiner stated that the veteran's GAF 
score was 55, based upon his PTSD plus intellectual function.  
It is noted that GAF scores of 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner commented 
that because of the veteran's borderline intellectual 
function, he was more at risk for disability due to trauma 
experienced in combat, as well as being less capable of 
learning new and better ways of coping with his disorder as a 
result of counseling efforts.  This was comparable to his 
ability to learn hands-on car repair aspects of his training, 
but doing poorly in the academic areas for certification.  
The examiner indicated that the veteran was able to do jobs 
in terms of the actual work, but he did not cope well with 
temporary demands or increased expectations; the stresses in 
usual jobs were not coped with well.  Also, the veteran was 
found to have reduced reliability and productivity due to 
frustrations of interpersonal issues and expectations.  He 
was also found to have difficulty understanding complex 
commands "and expectations out of irritability of PTSD and 
poor coping skills."  It was further noted that he was 
unable to sustain a relationship with a girlfriend despite 
returning to her after brief separations.

By statements dated in June and September 2000, the veteran's 
representative contended that the results of the May 1999 VA 
psychiatric examination showed that the veteran was entitled 
to a disability rating in excess of 30 percent for his PTSD.  
For example, the representative noted the examiner's opinion 
that the veteran's borderline intellectual function made him 
more at risk for disability due to trauma experienced in 
combat and less capable of learning new and better ways of 
coping with his disorder as a result of counseling efforts.

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Prior to November 7, 1996, PTSD was evaluated under the 9400 
series of Diagnostic Codes, as they existed pursuant to 38 
C.F.R. § 4.132.  Under the previous regulations, a 
noncompensable rating was warranted for a neurosis when there 
were neurotic symptoms which somewhat adversely affected 
relationships with others but which did not cause impairment 
of working ability.  A 10 percent rating required emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
rating was warranted where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes that, in a precedent 
opinion dated in November 1993, the VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree," 
and that it represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c) (West 1991).  A 50 percent evaluation was warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders pursuant to 
38 C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis.  In general, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his PTSD is well grounded.  Because the claim 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, VA has accorded the veteran several 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
this examination.  Further, there does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim.  No further assistance to the veteran is 
required to comply with the duty to assist.

As noted above, VA regulations provide that disabilities must 
be reviewed in relation to their history, and that reports of 
examination are to be interpreted in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating accurately 
reflects the elements of disability.  38 C.F.R. §§ 4.1, 4.2.  
The Board notes that this is particularly important given the 
facts of the instant case, as the evidence on file shows that 
the veteran's level of social and industrial impairment is 
affected not only by his PTSD but also by a low IQ and a 
personality disorder.  The evidence in support of this 
finding includes the SSA records, the September 1992 record 
from Post Trauma Counseling Services, the VA vocational 
rehabilitation records, as well as the March 1996 and May 
1999 VA psychiatric examinations.  Accordingly, in 
adjudicating the veteran's claim for a disability rating in 
excess of 30 percent, the Board must make its determination 
based upon the symptomatology attributed only to the service-
connected PTSD, and not the nonservice-connected low IQ 
and/or personality disorder.  All reasonable doubt regarding 
the veteran's symptomatology will be resolved in his favor.  
38 C.F.R. §§ 3.102, 4.3.

For the reasons stated below, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in 30 percent for his PTSD under either the "old" 
or the "new" criteria for evaluating the disability.

With respect to the "old" criteria, the Board finds that 
the medical evidence does not show any distinctive periods 
where the veteran's PTSD resulted in considerable impairment 
of social and industrial adaptability.  The Board notes that 
the May 1999 VA examiner's findings are indicative of the 
veteran's overall level of impairment during the pertinent 
period.  This is supported by the fact that the examiner 
reviewed all of the medical records on file, and noted that 
the veteran had not described increased symptoms of PTSD from 
what he had had over the years.  As mentioned above, the 
examiner stated that the veteran was only mildly to 
moderately affected by symptoms of PTSD, and specifically 
stated that the veteran's symptoms were mild to definite.  
This corresponds to a rating of 30 percent under the "old 
criteria."  Moreover, both the March 1996 and May 1999 VA 
examiners assigned the veteran a GAF score of 63 for his 
PTSD.  These scores reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within household), but generally 
functioning pretty well, has some meaningful personal 
relationships.  The Board finds that these medical opinions 
do not reflect an overall level of impairment caused by the 
veteran's PTSD which meets or nearly approximates 
considerable impairment.  Further, this finding is also 
supported by the fact that the July 1992 psychologist 
evaluation conducted for the SSA concluded that the veteran 
only had mild PTSD symptoms.  It is also noted that the 
psychologist stated that the veteran had some tendencies 
towards symptom magnification with some manipulative 
qualities.

The Board acknowledges that the veteran has reported that he 
has had numerous jobs since his discharge from active 
service.  However, the veteran's own statements show that he 
had never been fired, and that he got along well with his 
employers.  Rather, he was laid off due to lack of work or he 
chose to leave his various jobs in the hope of getting 
something better, or to try a different environment.

The Board further acknowledges that the private medical 
treatment records from Post Trauma Counseling Services, as 
well as the April 1996 VA Social and Industrial Survey, tend 
to indicate that the veteran's PTSD is more severe than what 
is shown by the VA psychiatric examinations.  However, unlike 
the VA psychiatric examinations and the SSA psychology 
evaluation, neither the Post Trauma Counseling Services 
records nor the Social and Industrial Survey appears to have 
taken into consideration the level of impairment caused by 
the veteran's low IQ and/or his personality disorder.  
Moreover, in his handwritten addendum, the March 1996 VA 
examiner stated that the Social and Industrial Survey's 
conclusion that the veteran's condition had been mismanaged 
was inaccurate.  Further, the Board finds that the March 1996 
and May 1999 VA psychiatric examination reports are entitled 
to more weight concerning the severity of the veteran's PTSD 
because both examiners indicated that they had reviewed the 
medical records contained in the claims folder.

As stated above, the "new" criteria for evaluating PTSD 
were effective November 7, 1996.  Consequently, the "new" 
criteria cannot be applied prior to that date.  VAOPGCPREC 
3-2000; see also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996).

In evaluating the veteran's PTSD under the "new" criteria, 
the Board finds that the medical evidence does not show any 
distinctive periods where the veteran's PTSD has resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

The evidence does not show that the veteran's PTSD has ever 
resulted in circumstantial, circumlocutory, or stereotyped 
speech.  On the March 1996 VA psychiatric examination, the 
veteran speech was found to be logical without loose 
associations.  No problems were noted regarding the veteran's 
speech on the May 1999 VA examination.

No medical evidence is on file to support a finding that the 
veteran has ever experienced any panic attacks.

The Board acknowledges that the May 1999 VA examiner stated 
that the veteran had difficulty in understanding complex 
commands.  However, the medical evidence reflects that this 
was due to the veteran's low IQ as opposed to his PTSD.

In regard to the veteran's memory, the Board notes that the 
March 1996 VA examiner found the veteran's recent and remote 
memory were intact for current events and past history.  On 
the May 1999 VA examination, the veteran stated four of five 
items immediately, and after five minutes with no further 
recall with category hints.  Thus, while there is some 
impairment to the veteran's memory, the medical evidence 
reflects that it amounts to no more than mild memory loss 
which corresponds to the criteria for the 30 percent rating.  
The evidence does not show that the veteran only has 
retention of highly learned material, or that he forgets to 
complete tasks.

The Board finds that the medical evidence does not support a 
finding that the veteran's PTSD has resulted in impaired 
judgment or abstract thinking so as to warrant a disability 
rating in excess of 30 percent.  For example, the veteran was 
found to be alert and orient towards time, place, and person 
on both the March 1996 and May 1999 VA psychiatric 
examinations.

Regarding the veteran's motivation and mood, the Board 
acknowledge that the veteran's mood was found to be depressed 
on various occasions.  However, this corresponds to the 
criteria for the 30 percent rating currently in effect.  
Thus, it does not warrant a higher disability evaluation.

With respect to the veteran's ability to establish and 
maintain effective work and social relationships, the Board 
notes that he described himself on various occasions as being 
a loner.  Nevertheless, on the March 1996 VA examination, he 
reported that he did have one or two friends who he saw 
periodically.  On the April 1996 Social and Industrial 
Survey, he reported that he had one good friend.  At the May 
1999 VA psychiatric examination, he described his 
relationship with his girlfriend, and that he had developed 
some friends in school.  Moreover, the veteran has 
consistently reported that he has gotten along well with 
employers in the past, and that he had never been fired from 
a job.  Furthermore, the May 1999 VA examiner stated that he 
did not view the veteran as being disabled from work.

The Board notes that the veteran was found to have a 
remarkably flat affect on the March 1996 VA examination.  
However, as stated above, both the March 1996 and May 1999 VA 
examiners assigned GAF scores of 63 for the veteran's PTSD 
which reflects mild symptoms.  The May 1999 examiner also 
stated that the veteran was only mildly to moderately 
affected by his PTSD symptoms.  Thus, the Board of the 
opinion that the veteran is not entitled to a higher rating 
on the basis of a flattened affect.  

The Board also acknowledges that the medical evidence shows 
that the veteran has experienced chronic sleep impairment.   
However, this corresponds to the criteria for a 30 percent 
rating.  Moreover, the May 1999 VA psychiatric examination 
indicates that these symptoms had greatly improved.  

With respect to the statements submitted by the veteran's 
representative, the Board notes that it is irrelevant at this 
stage that the veteran's borderline intellectual functioning 
makes him more at risk for disability due to trauma.  This 
goes to whether or not the veteran incurred PTSD during 
service, an issue that has already been resolved in favor of 
the veteran.  Further, the fact that his borderline 
intellectual functioning makes treatment more difficult does 
not change the fact that the veteran's symptomatology 
corresponds to that of the 30 percent rating currently in 
effect.  The Board also notes that the veteran is not 
service-connected for his borderline intellectual 
functioning/low IQ.  Consequently, the Board cannot consider 
this disability in evaluating the veteran's impairment due to 
his service-connected PTSD.

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and the veteran does not 
meet or nearly approximate the criteria for a disability 
rating in excess of 30 percent for his PTSD.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's PTSD met or nearly approximated 
the criteria necessary for a disability rating in excess of 
30 percent.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals


 

